Mr. Justice Woodward
delivered the opinion of the court, January 2d 1877.
The viewers appointed by the city council of Meadville to ascertain the damages sustained by the owners of properties injured by the opening of Park avenue, and to assess for contributions the properties benefited, charged Luce Brothers for' contribution with the sum of $750. The report of the viewers was confirmed by the council, and in this the complainants acquiesced. Appeals were taken by other parties to the Court of Quarter Sessions. Various proceedings there resulted in an increase of the amount of damages reported by the viewers to the extent of $7600, and the contributory fund was reduced by striking off the sum of $1950, which had been charged to a property belonging to Mrs. A. E. McClintock. In the final decree the amounts assessed by the viewers as damages, where appeals had not been taken, were left unmodified. The amounts allowed for damages and assessed for contributions which had been investigated in feigned issues or by the court were taken at the results of the investigations. And the entire sum necessary to make the contributions equal to the damages was jn’oduced by charging an addition of about forty per cent, to the amount reported by the viewers against the properties originally assessed for contributions, whose owners had not demanded issues. This charge was indiscriminate, without evidence or inquiry, and without even the aid of an expert in any particular case. The assessment against these complainants was raised to $1075.
This decree was unwarranted by any legal rule. With the case of these parties, as well as with the cases of the other parties who acquiesced in the report of the viewers and the confirmation by the city council, the court had nothing to do. By the 15th section of the Act of Assembly of the 6th of April 1870, it was only by appeal that jurisdiction could be conferred. Subject only to an appellant’s rights, the confirmation by the council was declared to “be final and conclusive upon all parties.” It was “for the final disposition of said appeal” that a day was to be fixed. It was “ concerning the amount of said damages and contributions” (that is, the damages an appellant should be unwilling to receive, and the contributions an appellant should be unwilling to pay), that testimony was to be heard and witnesses examined, and Avhich the court could diminish or increase as they should see fit. And it was for the costs of the appeal exclusively that provision was made. Each particular case was to be brought up for a review of the special grounds on Avhich it stood. As to other parties in interest, a *177definite and final conclusion had been reached, and over them, under the statute, the court could exercise no possible control.
Even where an appeal was taken and inquiry made into the special question it involved, it has just been held in the case of PI. S. and F. W. Huidekoper that a decree affecting all the parties to the proceeding, and resting on a purely arbitrary theory of equitable adjustment, without a decision of the special questions raised, was unwarranted by any provision of the Act of Assembly, or any principle of law. The action of the court of course could not affect these parties, over whom no shadow of jurisdiction had been acquired.
Decree reversed, at the costs of the appellees.